                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

JOE LEWIS,                                    )
          Petitioner,                         )
                                              )
v.                                            )     No. 3:17-cv-2745-K (BT)
                                              )
LORIE DAVIS, Director, Texas                  )
Dept. Of Criminal Justice, Correctional       )
Institutions Division,                        )
             Respondent.                      )


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE



       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions and Recommendation of the United States

Magistrate Judge.

       SO ORDERED.

       Signed January 30th, 2019.




                                       _________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
